EXHIBIT 10.2

WOLVERINE WORLD WIDE, INC.

AMENDED AND RESTATED
1995 STOCK INCENTIVE PLAN


SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
1995 STOCK INCENTIVE PLAN (the "Plan") for its corporate, divisional, and
Subsidiary officers and other key employees. The Plan permits the grant and
award of Stock Options, Restricted Stock, Stock Awards, and Tax Benefit Rights.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
officers and key management employees of the Company, its divisions, and its
Subsidiaries with an increased incentive to make significant and extraordinary
contributions to the long-term performance and growth of the Company and its
Subsidiaries, to join the interests of officers and key employees with the
interests of the Company's stockholders through the opportunity for increased
stock ownership, and to attract and retain officers and key employees of
exceptional ability. The Plan is further intended to provide flexibility to the
Company in structuring long-term incentive compensation to best promote the
foregoing objectives.


SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Company.

          2.3          "Change in Control" means (i) the failure of the
Continuing Directors at any time to constitute at least a majority of the
members of the Board; (ii) the acquisition by any Person other than an Excluded
Holder of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Act) of twenty percent (20%) or more of the outstanding Common Stock
or the combined voting power of the Company's outstanding securities entitled to
vote generally in the election of directors; (iii) the approval by the
stockholders of the Company of a reorganization, merger or consolidation, unless
with or into a Permitted Successor; or (iv) the approval by the stockholders of
the Company of a complete liquidation or dissolution of the




--------------------------------------------------------------------------------


Company or the sale or disposition of all or substantially all of the assets of
the Company other than to a Permitted Successor.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Compensation Committee of the Board
or such other committee as the Board shall designate to administer the Plan. The
Committee shall consist of at least two members of the Board, and all of its
members shall be "disinterested persons" as defined in Rule 16b-3 under the Act.

          2.6          "Common Stock" means the Common Stock of the Company, par
value $1 per share.

          2.7          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.

          2.8          "Continuing Directors" mean the individuals constituting
the Board as of the date this Plan was adopted and any subsequent directors
whose election or nomination for election by the Company's stockholders was
approved by a vote of two-thirds (2/3) of the individuals who are then
Continuing Directors, but specifically excluding any individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as the term is used in Rule 14a-11 of Regulation 14A
promulgated under the Act) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board.

          2.9          "Employee Benefit Plan" means any plan or program
established by the Company or a Subsidiary for the compensation or benefit of
employees of the Company or any of its Subsidiaries.

          2.10          "Excluded Holder" means (A) any Person who at the time
this Plan was adopted was the beneficial owner of twenty percent (20%) or more
of the outstanding Common Stock or (B) the Company, a Subsidiary or any Employee
Benefit Plan of the Company or a Subsidiary or any trust holding Common Stock or
other securities pursuant to the terms of an Employee Benefit Plan.

          2.11          "Incentive Award" means the award or grant of a Stock
Option, Restricted Stock, Stock Award, or Tax Benefit Right to a Participant
pursuant to the Plan.

          2.12          "Market Value" shall equal the closing market price of
shares of Common Stock reported on the New York Stock Exchange (or any successor
exchange that is the primary stock exchange for trading of Common Stock) on the
date of grant, exercise or vesting, as applicable, or if the New York Stock
Exchange (or any such successor) is closed on that date, the last preceding date
on which the New York Stock Exchange (or any such successor) was open for
trading and on which shares of Common Stock were traded.



2

--------------------------------------------------------------------------------




          2.13          "Participant" means a corporate officer, divisional
officer, or any key employee of the Company, its divisions, or its Subsidiaries
who the Committee determines is eligible to participate in the Plan and who is
designated to be granted an Incentive Award under the Plan.

          2.14          "Permitted Successor" means a corporation which,
immediately following the consummation of a transaction specified in clauses
(iii) and (iv) of the definition of "Change in Control" above, satisfies each of
the following criteria: (A) sixty percent (60%) or more of the outstanding
common stock of the corporation and the combined voting power of the outstanding
securities of the corporation entitled to vote generally in the election of
directors (in each case determined immediately following the consummation of the
applicable transaction) is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners of the Company's
outstanding Common Stock and outstanding securities entitled to vote generally
in the election of directors (respectively) immediately prior to the applicable
transaction, (B) no Person other than an Excluded Holder beneficially owns,
directly or indirectly, twenty percent (20%) or more of the outstanding common
stock of the corporation or the combined voting power of the outstanding
securities of the corporation entitled to vote generally in the election of
directors (for these purposes the term Excluded Holder shall include the
corporation, any Subsidiary of the corporation and any Employee Benefit Plan of
the corporation or any such Subsidiary or any trust holding common stock or
other securities of the corporation pursuant to the terms of any such Employee
Benefit Plan), and (C) at least a majority of the board of directors is
comprised of Continuing Directors.

          2.15          "Person" has the same meaning as set forth in Section
13(d) and 14(d)(2) of the Act.

          2.16          "Restricted Period" means the period of time during
which Restricted Stock awarded under the Plan is subject to restrictions. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

          2.17          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 6 of the Plan.

          2.18          "Retirement" means the voluntary termination of all
employment by a Participant after the Participant has attained 60 years of age,
or such other age as shall be determined by the Committee in its sole discretion
or as otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.

          2.19          "Stock Award" means an award of Common Stock awarded to
a Participant pursuant to Section 7 of the Plan.

          2.20          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a nonqualified stock option.



3

--------------------------------------------------------------------------------




          2.21          "Subsidiary" means any corporation or other entity of
which fifty percent (50%) or more of the outstanding voting stock or voting
ownership interest is directly or indirectly owned or controlled by the Company
or by one or more Subsidiaries of the Company.

          2.22          "Tax Benefit Right" means any right granted to a
Participant pursuant to Section 8 of the Plan.


SECTION 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan, shall have full power and authority to interpret the provisions of the
Plan and Incentive Awards granted under the Plan, and shall have full power and
authority to supervise the administration of the Plan and Incentive Awards
granted under the Plan. All determinations, interpretations, and selections made
by the Committee regarding the Plan shall be final and conclusive. The Committee
shall hold its meetings at such times and places as it deems advisable. Action
may be taken by a written instrument signed by a majority of the members of the
Committee, and any action so taken shall be fully as effective as if it had been
taken at a meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it deems advisable. The members
of the Committee shall not be paid any additional fees for their services.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may deem necessary
or desirable and as are consistent with the terms of the Plan, including,
without limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and extent of the Incentive Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Incentive Award, any exercise price, the manner in which an Incentive
Award will vest or become exercisable, and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards. The Committee
shall have the authority to amend or modify the terms of any outstanding
Incentive Award in any manner, provided that the amended or modified terms are
not prohibited by the Plan as then in effect, including, without limitation, the
authority to: (a) modify the number of shares or other terms and conditions of
an Incentive Award; (b) extend the term of an Incentive Award; (c) accelerate
the exercisability or vesting or otherwise terminate any restrictions relating
to an Incentive Award; (d) accept the surrender of any outstanding Incentive
Award; or (e) to the extent not previously exercised or vested, authorize the
grant of new Incentive Awards in substitution for surrendered Incentive Awards.



4

--------------------------------------------------------------------------------




          3.4          Indemnification of Committee Members. Each person who is
or shall have been a member of the Committee shall be indemnified and held
harmless by the Company from and against any cost, liability, or expense imposed
or incurred in connection with such person's or the Committee's taking or
failing to take any action under the Plan. Each such person shall be justified
in relying on information furnished in connection with the Plan's administration
by any appropriate person or persons.


SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
subsection 4.2 of the Plan, a maximum of 500,000 shares of Common Stock shall be
available for Incentive Awards under the Plan. Such shares shall be authorized
and may be either unissued or treasury shares.

          4.2          Adjustments. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares, or any
other change in the corporate structure or shares of the Company, the number and
kind of securities subject to and reserved under the Plan, together with
applicable exercise prices, shall be appropriately adjusted. No fractional
shares shall be issued pursuant to the Plan, and any fractional shares resulting
from adjustments shall be eliminated from the respective Incentive Awards, with
an appropriate cash adjustment for the value of any Incentive Awards eliminated.
If an Incentive Award is cancelled, surrendered, modified, exchanged for a
substitute Incentive Award, or expires or terminates during the term of the Plan
but prior to the exercise or vesting of the Incentive Award in full, the shares
subject to but not delivered under such Incentive Award shall be available for
other Incentive Awards.


SECTION 5

Stock Options

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. Stock Options shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. In addition, the Committee
may vary, among Participants and among Stock Options granted to the same
Participant, any and all of the terms and conditions of the Stock Options
granted under the Plan. The Committee shall have complete discretion in
determining the number of Stock Options granted to each Participant. The
Committee may designate whether or not a Stock Option is to be considered an
incentive stock option as defined in Section 422(b) of the Code.

          5.2          Stock Option Agreements. Stock Options shall be evidenced
by Stock Option agreements containing such terms and conditions, consistent with
the provisions of the Plan, as the Committee shall from time to time determine.
To the extent not covered by the Stock Option agreement, the terms and
conditions of this Section 5 shall govern.



5

--------------------------------------------------------------------------------




          5.3          Stock Option Price. The per share Stock Option price
shall be determined by the Committee, but shall be a price that is equal to or
higher than the par value of the Company's Common Stock; provided, however, that
the per share Stock Option price for any shares designated as incentive stock
options shall be equal to or greater than one hundred percent (100%) of the
Market Value on the date of grant.

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents, in shares of Common Stock
(including Common Stock to be received upon a simultaneous exercise) or other
consideration substantially equivalent to cash. The time and terms of payment
may be amended with the consent of a Participant before or after exercise of a
Stock Option. The Committee may from time to time authorize payment of all or a
portion of the Stock Option price in the form of a promissory note or other
deferred payment installments according to such terms as the Committee may
approve. The Board may restrict or suspend the power of the Committee to permit
such loans and may require that adequate security be provided.

          5.5          Stock Options Granted to Ten Percent Stockholders. No
Stock Option granted to any Participant who at the time of such grant owns,
together with stock attributed to such Participant under Section 424(d) of the
Code, more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries may be designated as
an incentive stock option, unless such Stock Option provides an exercise price
equal to at least one hundred ten percent (110%) of the Market Value of the
Common Stock and the exercise of the Stock Option after the expiration of five
years from the date of grant of the Stock Option is prohibited by its terms.

          5.6          Limits on Exercisability. Stock Options shall be
exercisable for such periods as may be fixed by the Committee, not to exceed 10
years from the date of grant. At the time of the exercise of a Stock Option, the
holder of the Stock Option, if requested by the Committee, must represent to the
Company that the shares are being acquired for investment and not with a view to
the distribution thereof. The Committee may in its discretion require a
Participant to continue the Participant's service with the Company and its
Subsidiaries for a certain length of time prior to a Stock Option becoming
exercisable and may eliminate such delayed vesting provisions. No Stock Option
issued to officers and employees subject to Section 16 of the Act shall be
exercisable during the first six months of its term.

          5.7          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents (before
or after the option grant) or unless the Stock Option agreement or grant provide
otherwise; (i) no Stock Options granted under the Plan may be sold, exchanged,
transferred, pledged, assigned, or otherwise alienated or hypothecated except by
will or the laws of descent and distribution; and (ii) all Stock Options granted
to a Participant shall be exercisable during the Participant's lifetime only by
such Participant, his guardian, or legal representative.



6

--------------------------------------------------------------------------------




          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.8          Termination of Employment or Officer Status.

          (a)          General. If a Participant ceases to be employed by or an
officer of the Company or one of its Subsidiaries for any reason other than the
Participant's death, disability, Retirement, or termination for cause, the
Participant may exercise his Stock Options only for a period of three months
after such termination of employment or officer status, but only to the extent
the Participant was entitled to exercise the Stock Options on the date of
termination, unless the Committee otherwise consents or the terms of the Stock
Option agreement or grant provide otherwise. For purposes of the Plan, the
following shall not be deemed a termination of employment or officer status:
(i) a transfer of an employee from the Company to any Subsidiary; (ii) a leave
of absence, duly authorized in writing by the Company, for military service or
for any other purpose approved by the Company if the period of such leave does
not exceed 90 days; (iii) a leave of absence in excess of 90 days, duly
authorized in writing by the company, provided that the employee's right to
reemployment is guaranteed either by statute or contract; or (iv) a termination
of employment with continued service as an officer.

          (b)          Death. If a Participant dies either while an employee or
officer of the Company or one of its Subsidiaries or after the termination of
employment other than for cause but during the time when the Participant could
have exercised a Stock Option under the Plan, the Stock Option issued to such
Participant shall be exercisable by the personal representative of such
Participant or other successor to the interest of the Participant for one year
after the Participant's death, but only to the extent that the Participant was
entitled to exercise the Stock Option on the date of death or termination of
employment, whichever first occurred, unless the Committee otherwise consents or
the terms of the Stock Option agreement or grant provide otherwise.

          (c)          Disability. If a Participant ceases to be an employee or
officer of the Company or one of its Subsidiaries due to the Participant's
disability, the Participant may exercise a Stock Option for a period of one year
following such termination of employment, but only to the extent that the
Participant was entitled to exercise the Stock Option on the date of such event,
unless the Committee otherwise consents or the terms of the Stock Option
agreement or grant provide otherwise.

          (d)          Participant Retirement. If a Participant Retires as an
employee or officer of the Company or one of its Subsidiaries, any Stock Option
granted under the Plan may be exercised during the remaining term of the Stock
Option, unless the terms of the Stock Option agreement or grant provide
otherwise.



7

--------------------------------------------------------------------------------




          (e)          Termination for Cause. If a Participant is terminated for
cause, the Participant shall have no further right to exercise any Stock Option
previously granted, unless the committee and the Board determine otherwise.


SECTION 6

Restricted Stock

          6.1          Grant. A Participant may be granted Restricted Stock
under the Plan. Restricted Stock shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as shall be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, consistent with the provisions of the Plan, to the vesting of
Restricted Stock as it deems appropriate.

          6.2          Termination of Employment or Officer Status.

          (a)          General. In the event of termination of employment or
officer status during the Restricted Period for any reason other than death,
disability, Retirement, or termination for cause, then any shares of Restricted
Stock still subject to restrictions at the date of such termination shall
automatically be forfeited and returned to the Company; PROVIDED, HOWEVER, that
in the event of a voluntary or involuntary termination of the employment or
officer status of a Participant by the Company, the Committee may, in its sole
discretion, waive the automatic forfeiture of any or all such shares of
Restricted Stock and/or may add such new restrictions to such shares of
Restricted Stock as it deems appropriate. For purposes of the Plan, the
following shall not be deemed a termination of employment or officer status:
(i) a transfer of an employee from the Company to any Subsidiary; (ii) a leave
of absence, duly authorized in writing by the Company, for military service or
for any other purpose approved by the Company if the period of such leave does
not exceed 90 days; (iii) a leave of absence in excess of 90 days duly
authorized in writing by the Company, provided that the employee's right to
reemployment is guaranteed either by statute or contract; and (iv) a termination
of employment with continued service as an officer.

          (b)          Death, Retirement, or Disability. Unless the Committee
otherwise consents or unless the terms of the Restricted Stock agreement or
grant provide otherwise, in the event a Participant terminates his employment
with the Company because of death, disability, or Retirement during the
Restricted Period, the restrictions applicable to the shares of Restricted Stock
shall terminate automatically with respect to that number of shares (rounded to
the nearest whole number) equal to the total number of shares of Restricted
Stock granted to such Participant multiplied by the number of full months that
have elapsed since the date of gant divided by the maximum number of full months
of the Restricted Period. All remaining shares shall be forfeited and returned
to the Company; PROVIDED, HOWEVER, that the Committee may, in its sole
discretion, waive the restrictions remaining on any or all such remaining shares
of Restricted Stock either before or after the death, disability, or Retirement
of the Participant.



8

--------------------------------------------------------------------------------




          (c)          Termination for Cause. If a Participant's employment is
terminated for cause, the Participant shall have no further right to exercise or
receive any Restricted Stock, and all restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company, unless the Committee and the Board determine
otherwise.

          6.4          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
unless the terms of the Restricted Stock agreement or grant provide otherwise:
(i) shares of Restricted Stock shall not be sold, exchanged, transferred,
pledged, assigned, or otherwise alienated or hypothecated during the Restricted
Period except by will or the laws of descent and distribution; and (ii) all
rights with respect to Restricted Stock granted to a Participant under the Plan
shall be exercisable during the Participant's lifetime only by such Participant,
his guardian, or legal representative.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to an award of
Restricted Stock under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          6.5          Legending of Restricted Stock. Any certificates
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

          The shares represented by this certificate were issued subject to
certain restrictions under the Wolverine World Wide, Inc. 1995 Stock Incentive
Plan (the "Plan"). A copy of the Plan is on file in the office of the Secretary
of the Company. This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement, and that provides for forfeiture upon certain
events.

          6.6          Representations and Warranties. A Participant who is
awarded Restricted Stock shall represent and warrant that the Participant is
acquiring the Restricted Stock for the Participant's own account and investment
and without any intention to resell or redistribute the Restricted Stock. The
Participant shall agree not to resell or distribute such Restricted Stock after
the Restricted Period except upon such conditions as the Company may reasonably
specify to ensure compliance with federal and state securities laws.

          6.7          Rights as a Stockholder. A Participant shall have all
voting, dividend, liquidation, and other rights with respect to Restricted Stock
held of record by such Participant as if the Participant held unrestricted
Common Stock; PROVIDED, HOWEVER, that the unvested portion of any award of
Restricted Stock shall be subject to any restrictions on transferability or
risks of forfeiture imposed pursuant to subsections 6.1 and 6.4 of the Plan.
Unless the Committee otherwise determines or unless the terms of the Restricted
Stock agreement or grant


9

--------------------------------------------------------------------------------


provide otherwise, any noncash dividends or distributions paid with respect to
shares of unvested Restricted Stock shall be subject to the same restrictions as
the shares to which such dividends or distributions relate.


SECTION 7

Stock Awards

          7.1          Grant. A Participant may be granted one or more Stock
Awards under the Plan in lieu of, or as payment for, the rights of a Participant
under any other compensation plan, policy, or program of the Company or its
Subsidiaries. Stock Awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.

          7.2          Rights as a Stockholder. A Participant shall have all
voting, dividend, liquidation, and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Awards; provided, however, that the Committee may impose such
restrictions on the assignment or transfer of Common Stock awarded pursuant to a
Stock Award as it deems appropriate.


SECTION 8

Tax Benefit Rights

          8.1          Grant. A Participant may be granted Tax Benefit Rights
under the Plan to encourage a Participant to exercise Stock Options and provide
certain tax benefits to the Company. A Tax Benefit Right entitles a Participant
to receive from the Company or a Subsidiary a cash payment not to exceed the
amount calculated by multiplying the ordinary income, if any, realized by the
Participant for federal tax purposes as a result of the exercise of a
nonqualified stock option, or the disqualifying disposition of shares acquired
under an incentive stock option, by the maximum federal income tax rate
(including any surtax or similar charge or assessment) for corporations, plus
the applicable state and local tax imposed on the exercise of the Stock Option
or the disqualifying disposition.

          8.2          Restrictions. A Tax Benefit Right may be granted only
with respect to a stock option issued and outstanding or to be issued under the
Plan or any other plan of the Company or its Subsidiaries that has been approved
by the stockholders as of the date of the Plan and may be granted concurrently
with or after the grant of the stock option. Such rights with respect to
outstanding stock options shall be issued only with the consent of the
Participant if the effect would be to disqualify an incentive stock option,
change the date of grant or the exercise price, or otherwise impair the
Participant's existing stock options. A stock option to which a Tax Benefit
Right has been attached shall not be exercisable by an officer or employee
subject to


10

--------------------------------------------------------------------------------


Section 16 of the Act for a period of six months from the date of the grant of
the Tax Benefit Right.

          8.3          Terms and Conditions. The Committee shall determine the
terms and conditions of any Tax Benefit Rights granted and the Participants to
whom such rights will be granted with respect to stock options under the Plan or
any other plan of the Company. The Committee may amend, cancel, limit the term
of, or limit the amount payable under a Tax Benefit Right at any time prior to
the exercise of the related stock option, unless otherwise provided under the
terms of the Tax Benefit Right. The net amount of a Tax Benefit Right, subject
to withholding, may be used to pay a portion of the stock option price, unless
otherwise provided by the Committee.


SECTION 9

Change in Control

          9.1          Acceleration of Vesting. If a Change in Control of the
Company shall occur, then, unless the Committee or the Board otherwise
determines with respect to one or more Incentive Awards, without action by the
Committee or the Board (a) all outstanding Stock Options shall become
immediately exercisable in full and shall remain exercisable during the
remaining term thereof, regardless of whether the Participants to whom such
Stock Options have been granted remain in the employ or service of the Company
or any Subsidiary; and (b) all other outstanding Incentive Awards shall become
immediately fully vested and nonforfeitable.

          9.2          Cash Payment for Stock Options. If a Change in Control of
the Company shall occur, then the Committee, in its sole discretion, and without
the consent of any Participant affected thereby, may determine that some or all
Participants holding outstanding Stock Options shall receive, with respect to
some or all of the shares of Common Stock subject to such Stock Options, as of
the effective date of any such Change in Control of the Company, cash in an
amount equal to the greater of the excess of (a) the highest sales price of the
shares on the New York Stock Exchange on the date immediately prior to the
effective date of such Change in Control of the Company or (b) the highest price
per share actually paid in connection with any Change in Control of the Company
over the exercise price per share of such Stock Options.


SECTION 10

General Provisions

          10.1          No Rights to Awards. No Participant or other person
shall have any claim to be granted any Incentive Award under the Plan, and there
is no obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant.



11

--------------------------------------------------------------------------------




          10.2          Withholding. The Company or a Subsidiary shall be
entitled to (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, and local
withholding and employment-related tax requirements attributable to an Incentive
Award, including, without limitation, the grant, exercise, or vesting of, or
payment of dividends with respect to, an Incentive Award or a disqualifying
disposition of Common Stock received upon exercise of an incentive stock option;
or (b) require a Participant promptly to remit the amount of such withholding to
the Company before taking any action with respect to an Incentive Award. Unless
the Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or by delivery to the Company of
previously owned Common Stock. The Company may establish such rules and
procedures concerning timing of any withholding election as it deems appropriate
to comply with Rule 16b-3 under the Act.

          10.3          Compliance With Laws; Listing and Registration of
Shares. All Incentive Awards granted under the Plan (and all issuances of Common
Stock or other securities under the Plan) shall be subject to all applicable
laws, rules, and regulations, and to the requirement that if at any time the
Committee shall determine, in its discretion, that the listing, registration, or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          10.4          Limit on Plan Awards. No Participant shall be eligible
to receive Incentive Awards under the Plan which in the aggregate represent more
than 25% of the total shares available for Incentive Awards granted under the
Plan.

          10.5          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.

          10.6          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Participant.

          10.7          Governing Law. The validity, construction, and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.



12

--------------------------------------------------------------------------------




          10.8          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


SECTION 11

Termination and Amendment

          The Board may terminate the Plan at any time, or may from time to time
amend the Plan as it deems proper and in the best interests of the Company,
provided that without stockholder approval no such amendment may: (a) materially
increase either the benefits to Participants under the Plan or the number of
shares that may be issued under the Plan; (b) materially modify the eligibility
requirements; or (c) impair any outstanding Incentive Award without the consent
of the Participant, except according to the terms of the Plan or the Incentive
Award. No termination, amendment, or modification of the Plan shall become
effective with respect to any Incentive Award previously granted under the Plan
without the prior written consent of the Participant holding such Incentive
Award unless such amendment or modification operates solely to the benefit of
the Participant.


SECTION 12

Effective Date and Duration of the Plan

          This Plan shall take effect April 19, 1995, subject to approval by the
stockholders at the 1995 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. Unless earlier terminated by
the Board of Directors, the Plan shall terminate on April 18, 2005. No Incentive
Award shall be granted under the Plan after such date.










13

--------------------------------------------------------------------------------
